Citation Nr: 0525310	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-15 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma for purposes of obtaining VA outpatient treatment.  

2.  Evaluation of major depression, currently rated as 70 
percent disabling.

3.  Evaluation of major depression with PTSD, evaluated as 50 
percent disabling prior to November 23, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1984 to 
September 1994.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Reno, Nevada, 
VA Regional Office (RO).   

The Board notes that in correspondence received in October 
2002, the appellant withdrew the appeal in regard to service 
connection post-traumatic stress disorder (PTSD).  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in March 2004.  A transcript 
of the hearing has been associated with the claims file.  

The issue regarding the evaluation of major depression with 
post-traumatic symptoms is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant does not have a dental condition resulting from 
a combat wound or other service trauma.


CONCLUSION OF LAW

No dental trauma was incurred during the appellant's active 
service.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify, to include by means of a letter 
from the RO to the appellant in April 2003.  The AOJ advised 
the appellant of the evidence necessary to substantiate the 
claim by letter dated in January 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  He was advised of how and where 
to send this evidence and how to ensure that it was 
associated with his claim.  

The claimant has been provided adequate notice.  The 
appellant has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  
April 14, 2005).  Thus, in sum, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and opinions.  The claimant was specifically advised of the 
type of evidence that would establish the claim.  The 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board notes that the AOJ's attempts to 
obtain service dental records have been unsuccessful.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria and Analysis

Essentially, the appellant is seeking service connection for 
treatment purposes in association with the removal of his 
left upper bicuspid.  In correspondence received in April 
2001, he asserted that during service, the wrong tooth had 
been pulled by a dentist.  He added that later during 
service, the correct tooth was pulled and he was given a 
plate for his left upper bicuspid for correction.  

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of the teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition nor does he allege that a claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  See e.g., 38 C.F.R. § 4.150 (2004).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of this appellant, clearly his recent 
application is untimely under the aforementioned eligibility 
category.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2004).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2004).

The appellant contends that having the wrong tooth pulled 
during service constituted trauma.  The Board notes that 
service records show only that the appellant's wisdom teeth, 
tooth numbers 1, 16, 17, and 32, were missing on examination 
in April 1978.  Regardless, the June 1994 separation 
examination report shows his mouth was normal and he denied 
having or having had severe tooth or gum trouble on the 
accompanying medical history.  

To the extent that he asserts "service trauma," in a July 
2002 statement in support of the claim, the Board notes that 
the regulations in regard to service trauma are intended to 
cover dental trauma involving external, sudden-force injury, 
such as a combat wound to the teeth and jaw.  Woodson v. 
Brown, 8 Vet. App. 352 (1995).  To the extent that, in June 
2003, the appellant's private dentist related the age of a 
left upper plate to service, that is that it was 15-20 years 
old, having had a tooth or teeth pulled, to include wisdom 
teeth, does not constitute sudden-force injury to the teeth 
or jaw.  There is no evidence of trauma in service.  As 
noted, the mouth was normal.  The Board notes that service 
trauma does not include the intended effects of therapeutic 
or restorative dental care and treatment provided during 
service.  See VAOGCPREC 5- 97.  Thus, he does not meet the 
criteria for eligibility for Class II(a) VA outpatient dental 
treatment.  

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the appellant's DD Form 214 
does not reflect that he was a prisoner of war, nor does the 
appellant advance such an argument.  Thus, he does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
The appellant does not allege, and the evidence establishes 
that he does not meet any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  
For example, he is not service-connected for any dental 
disability.   

In this case, service medical records are absent complaint or 
finding of dental trauma during service.  Thus, based on the 
foregoing, the Board finds that service connection for a 
dental disability or for dental trauma for the purpose of 
obtaining VA outpatient dental treatment is not warranted.  
The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  


ORDER

Service connection for residuals of dental trauma for 
purposes of obtaining VA outpatient treatment is denied.  


REMAND

Initially, the Board notes the issue in regard to depression 
was previously rated as major depression.  By rating decision 
dated in May 2002, the agency of original jurisdiction (AOJ) 
included post-traumatic symptoms in the rating, and denied an 
increased rating.  The decision notes that depression and 
PTSD were not being evaluated separately.  

In a May 2003 rating decision, the evaluation was increased 
to 50 percent.  In February 2004, the appellant expressed 
disagreement with the 50 percent evaluation assigned.  In a 
May 2004 rating decision, the evaluation for major depression 
with post-traumatic symptoms was increased to 70 percent, 
from November 24, 2003.  

In December 2004, the appellant filed a notice of 
disagreement with the effective date assigned for the 
increase.  The AOJ has not issued a statement of the case in 
response to the notices of disagreement, and the issue must 
be remanded to the AOJ for the issuance of such a statement 
of the case.  38 U.S.C.A. § 7105(West 1991); see Manlincon v. 
West, 12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

The AOJ should issue a statement of the 
case on the issue of the evaluation of 
depression with post-traumatic symptoms.  
The statement of the case should address 
the effective dates assigned and the basis 
for determining that there had been a 
change in the level of disability.  (The 
Board notes that in July 2002, the GAF was 
40.  In May 2003, the pertinent GAFs were 
40 and 42.  In February 2004, the 
pertinent GAFs were 40 and 45.)

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


